Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	The claimed invention is directed to “mental steps” without significantly more. 
	The claims recite:
		prompting a selection of nodes
		graphical visualization 
		adaptation strategy
		multimodal knowledge representation
		traversing the selection of nodes
		user query
		an adaptation on the selection of nodes
		updating the knowledge representation
		user feedback

Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “1. A method of generating and using a multimodal knowledge representation within an artificial intelligence computing system, the method comprising…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 1 that recite abstract ideas?

	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

prompting a selection of nodes in a graphical visualization;

defining an adaptation strategy;

integrating an adaptation strategy representation with the selection of nodes to generate a multimodal knowledge representation;

traversing the selection of nodes in response to a user query;

performing an adaptation on the selection of nodes; and

updating the knowledge representation based on user feedback to a result generated in response to the user query.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A computing system

	A “computing system” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0027] The computing device 102 generically represents, for example, any of a number of multi-user computers such as a network server, a midrange computer, a mainframe computer, etc. However, it should be appreciated that other embodiments of the system may be implemented in other computers and data processing systems. For example, other embodiments of a system may include single-user computers such as workstations, desktop computers, portable computers, and the like, or in other programmable electronic devices (e.g., incorporating embedded controllers and the like), such as set top boxes, game machines, etc.

	Further, the Specification recites:

[0050] FIG. 5 illustrates another example computing system according to one embodiment, such as may be realized using a networked environment. As shown, the computing environment 500 includes a client computer 505, a web server 510, a server 515, an application 516, and an application server 520. The client computer 505 may be a physical system (e.g., a desktop, laptop computer, mobile device, etc.) or a virtual computing instance executing in the cloud. The client computer 505 includes a web browser 507. A user may access data services through the web browser 507 over a network 525 (e.g., the Internet).

This “computing system” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”:
	(1) A computing system

	A “computing system” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0027] The computing device 102 generically represents, for example, any of a number of multi-user computers such as a network server, a midrange computer, a mainframe computer, etc. However, it should be appreciated that other embodiments of the system may be implemented in other computers and data processing systems. For example, other embodiments of a system may include single-user computers such as workstations, desktop computers, portable computers, and the like, or in other programmable electronic devices (e.g., incorporating embedded controllers and the like), such as set top boxes, game machines, etc.

	Further, the Specification recites:

[0050] FIG. 5 illustrates another example computing system according to one embodiment, such as may be realized using a networked environment. As shown, the computing environment 500 includes a client computer 505, a web server 510, a server 515, an application 516, and an application server 520. The client computer 505 may be a physical system (e.g., a desktop, laptop computer, mobile device, etc.) or a virtual computing instance executing in the cloud. The client computer 505 includes a web browser 507. A user may access data services through the web browser 507 over a network 525 (e.g., the Internet).

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 1 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 2
	Claim 2 recites:

further comprising applying reasoning and calculation to the selection of nodes.

	Applicant’s Claim 2 merely teaches “reasoning and calculation”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 3
	Claim 3 recites:

further comprising presenting the graphical visualization and a graphical visualization to a user.

	Applicant’s Claim 3 merely teaches “presenting”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 4
	Claim 4 recites:

further comprising receiving an adaptation strategy from user input.

	Applicant’s Claim 4 merely teaches an adaptation strategy. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 4 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 5
	Claim 5 recites:

further comprising outputting the result to a user.

	Applicant’s Claim 5 merely teaches “outputting the result”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 5 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 6
	Claim 6 recites:

wherein updating the knowledge representation includes using knowledge endpoints.

	Applicant’s Claim 6 merely teaches an “updating”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 6 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 7
	Claim 7 recites:

wherein a node of the selection of nodes represents at least one of: a concept, a content, and a software artifact.

	Applicant’s Claim 7 merely teaches a node. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 7 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 8
	Claim 8 recites:

defining the adaptation strategy by specifying at least one of: a moment an adaptation may occur, a rule of the adaptation should be performed, a user profile parameter, a platform characteristic, an environmental detail, and a reasoning and calculation result.

	Applicant’s Claim 8 merely teaches an “adaptation strategy”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 8 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 9
	Claim 9 recites:

further comprising parsing a visual form.

	Applicant’s Claim 9 merely teaches parsing. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 10
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “10. An apparatus comprising…” Therefore, it is a “apparatus”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 10 that recite abstract ideas?

	YES. The following limitations in Claim 10 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

a knowledge dashboard to prompt a selection of nodes in a graphical visualization;

an adaptation strategy definition interface;

an adaptation injection module to integrate an adaptation strategy representation with the selection of nodes to generate a multimodal knowledge representation;

a query engine to traverse the selection of nodes in response to a user query; and

an adaptation agent to perform an adaptation on the selection of nodes, wherein the knowledge dashboard updates the knowledge representation based on user feedback to a result generated in response to the user query.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A computing system

	A “computing system” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0027] The computing device 102 generically represents, for example, any of a number of multi-user computers such as a network server, a midrange computer, a mainframe computer, etc. However, it should be appreciated that other embodiments of the system may be implemented in other computers and data processing systems. For example, other embodiments of a system may include single-user computers such as workstations, desktop computers, portable computers, and the like, or in other programmable electronic devices (e.g., incorporating embedded controllers and the like), such as set top boxes, game machines, etc.

	Further, the Specification recites:

[0050] FIG. 5 illustrates another example computing system according to one embodiment, such as may be realized using a networked environment. As shown, the computing environment 500 includes a client computer 505, a web server 510, a server 515, an application 516, and an application server 520. The client computer 505 may be a physical system (e.g., a desktop, laptop computer, mobile device, etc.) or a virtual computing instance executing in the cloud. The client computer 505 includes a web browser 507. A user may access data services through the web browser 507 over a network 525 (e.g., the Internet).

This “computing system” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”:
	(1) A computing system

	A “computing system” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0027] The computing device 102 generically represents, for example, any of a number of multi-user computers such as a network server, a midrange computer, a mainframe computer, etc. However, it should be appreciated that other embodiments of the system may be implemented in other computers and data processing systems. For example, other embodiments of a system may include single-user computers such as workstations, desktop computers, portable computers, and the like, or in other programmable electronic devices (e.g., incorporating embedded controllers and the like), such as set top boxes, game machines, etc.

	Further, the Specification recites:

[0050] FIG. 5 illustrates another example computing system according to one embodiment, such as may be realized using a networked environment. As shown, the computing environment 500 includes a client computer 505, a web server 510, a server 515, an application 516, and an application server 520. The client computer 505 may be a physical system (e.g., a desktop, laptop computer, mobile device, etc.) or a virtual computing instance executing in the cloud. The client computer 505 includes a web browser 507. A user may access data services through the web browser 507 over a network 525 (e.g., the Internet).

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 10 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 11
	Claim 1 recites:

further comprising further comprising a reasoning module to apply reasoning and calculation to the selection of nodes.

	Applicant’s Claim 11 merely teaches “reasoning and calculation”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 11 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12
	Claim 12 recites:

wherein the knowledge dashboard presents the graphical visualization and a graphical visualization to a user.

	Applicant’s Claim 12 merely teaches a “presentation”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 12 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 13
	Claim 13 recites:

wherein the knowledge dashboard receives an adaptation strategy from user input.

	Applicant’s Claim 13 merely teaches an “adaptation strategy”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 13 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 14
	Claim 14 recites:

wherein the knowledge dashboard outputs the result to a user.

	Applicant’s Claim 14 merely teaches an output. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 14 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 15
	Claim 15 recites:

wherein updating the knowledge representation includes using knowledge endpoints.

	Applicant’s Claim 15 merely teaches an update. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 15 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 16
	Claim 16 recites:

wherein a node of the selection of nodes represents at least one of: a concept, a content, and a software artifact.

	Applicant’s Claim 16 merely teaches a node. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 16 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 17
	Claim 17 recites:

wherein the adaptation strategy is defined by at least one of: a moment an adaptation may occur, a rule of the adaptation should be performed, a user profile parameter, a platform characteristic, an environmental detail, and a reasoning and calculation result.

	Applicant’s Claim 17 merely teaches an “adaptation strategy”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 17 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 18
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “18. A computer program product for generating and using a multimodal knowledge representation within an artificial intelligence computing system, the computer program product comprising…” Therefore, it is an ostensible “computer program product”. The claim FAILS to claim a “non-transitory computer readable medium”. Therefore, it fails to claim a proper “product of manufacture”. Therefore, the answer to the inquiry is: “NO”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 18 that recite abstract ideas?

	YES. The following limitations in Claim 18 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to:

prompt a selection of nodes in a graphical visualization;

define an adaptation strategy;

integrate an adaptation strategy representation with the selection of nodes to generate a multimodal knowledge representation;

traverse the selection of nodes in response to a user query;

perform an adaptation on the selection of nodes; and

update the knowledge representation based on user feedback to a result generated in response to the user query.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A computing system
	(2) A computer-readable storage medium

	A “computing system” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0027] The computing device 102 generically represents, for example, any of a number of multi-user computers such as a network server, a midrange computer, a mainframe computer, etc. However, it should be appreciated that other embodiments of the system may be implemented in other computers and data processing systems. For example, other embodiments of a system may include single-user computers such as workstations, desktop computers, portable computers, and the like, or in other programmable electronic devices (e.g., incorporating embedded controllers and the like), such as set top boxes, game machines, etc.

	Further, the Specification recites:

[0050] FIG. 5 illustrates another example computing system according to one embodiment, such as may be realized using a networked environment. As shown, the computing environment 500 includes a client computer 505, a web server 510, a server 515, an application 516, and an application server 520. The client computer 505 may be a physical system (e.g., a desktop, laptop computer, mobile device, etc.) or a virtual computing instance executing in the cloud. The client computer 505 includes a web browser 507. A user may access data services through the web browser 507 over a network 525 (e.g., the Internet).

This “computing system” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “computer-readable storage medium” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0060] The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non- exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.

This “computer-readable storage medium” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A computing system
	(2) A computer-readable storage medium

	A “computing system” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0027] The computing device 102 generically represents, for example, any of a number of multi-user computers such as a network server, a midrange computer, a mainframe computer, etc. However, it should be appreciated that other embodiments of the system may be implemented in other computers and data processing systems. For example, other embodiments of a system may include single-user computers such as workstations, desktop computers, portable computers, and the like, or in other programmable electronic devices (e.g., incorporating embedded controllers and the like), such as set top boxes, game machines, etc.

	Further, the Specification recites:

[0050] FIG. 5 illustrates another example computing system according to one embodiment, such as may be realized using a networked environment. As shown, the computing environment 500 includes a client computer 505, a web server 510, a server 515, an application 516, and an application server 520. The client computer 505 may be a physical system (e.g., a desktop, laptop computer, mobile device, etc.) or a virtual computing instance executing in the cloud. The client computer 505 includes a web browser 507. A user may access data services through the web browser 507 over a network 525 (e.g., the Internet).

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “computer-readable storage medium” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0060] The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non- exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 18 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 19
	Claim 19 recites:

wherein the adaptation strategy is defined by at least one of: a moment an adaptation may occur, a rule of the adaptation should be performed, a user profile parameter, a platform characteristic, an environmental detail, and a reasoning and calculation result.

	Applicant’s Claim 19 merely teaches an “adaptation strategy”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 19 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 20
	Claim 20 recites:

wherein the computer-readable program code is executable by the one or more computer processors to output the result to a user.

	Applicant’s Claim 20 merely teaches computer-readable program. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 20 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 U.S.C. § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Grumberg, et al., Learning to Order BDD Variables in Verification, Journal of Artificial Intelligence Research 18, 2003, pp. 83-116, in its entirety. Specifically:

Claim 1
           Claim 1's ''prompting a selection of nodes in a graphical visualization;'' is anticipated by Grumberg, et al., page 83, second full paragraph, where it recites:

We propose an alternative approach in which the variable ordering algorithm gains “ordering experience” from training models and uses the learned knowledge for finding good orders. Our methodology is based on offline learning of pair precedence classifiers from training models, that is, learning which variable pair permutation is more likely to lead to a good order. For each training model, a number of training sequences are evaluated. Every training model variable pair permutation is then tagged based on its performance on the evaluated orders. The tagged permutations are then passed through a feature extractor and are given as examples to a classifier creation algorithm. Given a model for which an order is requested, the ordering algorithm consults each precedence classifier and constructs a pair precedence table which is used to create the order.

	Further, it is anticipated by Grumberg, et al., page 84, fifth full paragraph, where it recites:

We first present a method for converting the ordering learning task into a concept learning problem. The concept is the set of all ordered variable pairs that are in the “right” order. The examples are ordered pairs of variables of a given training model. We show a statistical method for tagging examples based on evaluated training orders and present a set of variable-pair features. The result is a standard concept learning problem. We apply decision tree learning to generate a decision tree for each training model. When used for an unseen model, we combine the trees and generate a partial order which is used for generating the required order. We also present an extension of the algorithm which learns context-based precedence relations.

           Claim 1's ''defining an adaptation strategy;'' is anticipated by Grumberg, et al., page 83, second full paragraph, where it recites:

We propose an alternative approach in which the variable ordering algorithm gains “ordering experience” from training models and uses the learned knowledge for finding good orders. Our methodology is based on offline learning of pair precedence classifiers from training models, that is, learning which variable pair permutation is more likely to lead to a good order. For each training model, a number of training sequences are evaluated. Every training model variable pair permutation is then tagged based on its performance on the evaluated orders. The tagged permutations are then passed through a feature extractor and are given as examples to a classifier creation algorithm. Given a model for which an order is requested, the ordering algorithm consults each precedence classifier and constructs a pair precedence table which is used to create the order.

           Claim 1's ''integrating an adaptation strategy representation with the selection of nodes to generate a multimodal knowledge representation;'' is anticipated by Grumberg, et al., page 83, third full paragraph, where it recites:

Our algorithm was integrated with SMV, which is one of the most widely used verification systems. Preliminary empirical evaluation of our methodology, using real benchmark models, shows performance that is better than random ordering and is competitive with existing algorithms that use expert knowledge. We believe that in sub-domains of models (alu, caches, etc.) our system will prove even more valuable. This is because it features the ability to learn sub-domain knowledge, something that no other ordering algorithm does.

           Claim 1's ''traversing the selection of nodes in response to a user query;'' is anticipated by Grumberg, et al., page 100, third full paragraph, where it recites:

We use instead a simple greedy algorithm to solve the problem. All the constraints (edges) are gathered into a list and sorted in a decreasing order according to their weights (i.e., their confidence). A graph is initialized to hold only the variable vertices. The list of edges is then traversed and each edge is added if it does not close a cycle.

           Claim 1's ''performing an adaptation on the selection of nodes; and'' is anticipated by Grumberg, et al., page 83, second full paragraph, where it recites:

We propose an alternative approach in which the variable ordering algorithm gains “ordering experience” from training models and uses the learned knowledge for finding good orders. Our methodology is based on offline learning of pair precedence classifiers from training models, that is, learning which variable pair permutation is more likely to lead to a good order. For each training model, a number of training sequences are evaluated. Every training model variable pair permutation is then tagged based on its performance on the evaluated orders. The tagged permutations are then passed through a feature extractor and are given as examples to a classifier creation algorithm. Given a model for which an order is requested, the ordering algorithm consults each precedence classifier and constructs a pair precedence table which is used to create the order.

           Claim 1's ''updating the knowledge representation based on user feedback to a result generated in response to the user query.'' is anticipated by Grumberg, et al., page 90, second full paragraph, where it recites:

2.3.2 Graph Evaluation Algorithms

Graph evaluation algorithms use the model graph to evaluate the model variables and to perform guided search based on their evaluation values. Minato et al. (1990) propagate values backward through the graph, starting from vertices with no out edges, whose value is set to 1. In vertices of boolean operations, the values on the out edges are summed and the value obtained is divided equally between the in edges. This is done recursively until a vertex of a variable is reached. At variable vertices the propagated values are accumulated as the variable evaluation value. The order is constructed by iteratively adding the variable with the highest value, removing it from the graph, and updating the values.

Claim 2
           Claim 2's ''The method of claim 1, further comprising applying reasoning and calculation to the selection of nodes.'' is anticipated by Grumberg, et al., page 83, second full paragraph, where it recites:

We propose an alternative approach in which the variable ordering algorithm gains “ordering experience” from training models and uses the learned knowledge for finding good orders. Our methodology is based on offline learning of pair precedence classifiers from training models, that is, learning which variable pair permutation is more likely to lead to a good order. For each training model, a number of training sequences are evaluated. Every training model variable pair permutation is then tagged based on its performance on the evaluated orders. The tagged permutations are then passed through a feature extractor and are given as examples to a classifier creation algorithm. Given a model for which an order is requested, the ordering algorithm consults each precedence classifier and constructs a pair precedence table which is used to create the order.

Claim 3
           Claim 3's ''The method of claim 1, further comprising presenting the graphical visualization and a graphical visualization to a user.'' is anticipated by Grumberg, et al., page 100, third full paragraph and page 92, first partial paragraph, where it recites:

We use instead a simple greedy algorithm to solve the problem. All the constraints (edges) are gathered into a list and sorted in a decreasing order according to their weights (i.e., their confidence). A graph is initialized to hold only the variable vertices. The list of edges is then traversed and each edge is added if it does not close a cycle.

Claim 4
           Claim 4's ''The method of claim 1, further comprising receiving an adaptation strategy from user input.'' is anticipated by Grumberg, et al., page 84, fifth full paragraph, where it recites:

We first present a method for converting the ordering learning task into a concept learning problem. The concept is the set of all ordered variable pairs that are in the “right” order. The examples are ordered pairs of variables of a given training model. We show a statistical method for tagging examples based on evaluated training orders and present a set of variable-pair features. The result is a standard concept learning problem. We apply decision tree learning to generate a decision tree for each training model. When used for an unseen model, we combine the trees and generate a partial order which is used for generating the required order. We also present an extension of the algorithm which learns context-based precedence relations.

Claim 5
           Claim 5's ''The method of claim 1, further comprising outputting the result to a user.'' is anticipated by Grumberg, et al., page 109, last full paragraph, where it recites:

Our work also differs from previous research in that it introduces the notion of context-based precedence. Using this concept we were able to create an ordering algorithm that produces the best results.

Claim 6
           Claim 6's ''The method of claim 1, wherein updating the knowledge representation includes using knowledge endpoints.'' is anticipated by Grumberg, et al., page 100, third full paragraph, where it recites:

We use instead a simple greedy algorithm to solve the problem. All the constraints (edges) are gathered into a list and sorted in a decreasing order according to their weights (i.e., their confidence). A graph is initialized to hold only the variable vertices. The list of edges is then traversed and each edge is added if it does not close a cycle.

Claim 7
           Claim 7's ''The method of claim 1, wherein a node of the selection of nodes represents at least one of: a concept, a content, and a software artifact.'' is anticipated by Grumberg, et al., page 100, third full paragraph, where it recites:

We use instead a simple greedy algorithm to solve the problem. All the constraints (edges) are gathered into a list and sorted in a decreasing order according to their weights (i.e., their confidence). A graph is initialized to hold only the variable vertices. The list of edges is then traversed and each edge is added if it does not close a cycle.

Claim 8
           Claim 8's ''The method of claim 1, defining the adaptation strategy by specifying at least one of: a moment an adaptation may occur, a rule of the adaptation should be performed, a user profile parameter, a platform characteristic, an environmental detail, and a reasoning and calculation result.'' is anticipated by Grumberg, et al., page 100, third full paragraph, where it recites:

We use instead a simple greedy algorithm to solve the problem. All the constraints (edges) are gathered into a list and sorted in a decreasing order according to their weights (i.e., their confidence). A graph is initialized to hold only the variable vertices. The list of edges is then traversed and each edge is added if it does not close a cycle.

Claim 9
           Claim 9's ''The method of claim 1, further comprising parsing a visual form.'' is anticipated by Grumberg, et al., page 100, third full paragraph, where it recites:

We use instead a simple greedy algorithm to solve the problem. All the constraints (edges) are gathered into a list and sorted in a decreasing order according to their weights (i.e., their confidence). A graph is initialized to hold only the variable vertices. The list of edges is then traversed and each edge is added if it does not close a cycle.

Claim 10
           Claim 10's ''a knowledge dashboard to prompt a selection of nodes in a graphical visualization;'' is anticipated by Grumberg, et al., page 83, second full paragraph, where it recites:

We propose an alternative approach in which the variable ordering algorithm gains “ordering experience” from training models and uses the learned knowledge for finding good orders. Our methodology is based on offline learning of pair precedence classifiers from training models, that is, learning which variable pair permutation is more likely to lead to a good order. For each training model, a number of training sequences are evaluated. Every training model variable pair permutation is then tagged based on its performance on the evaluated orders. The tagged permutations are then passed through a feature extractor and are given as examples to a classifier creation algorithm. Given a model for which an order is requested, the ordering algorithm consults each precedence classifier and constructs a pair precedence table which is used to create the order.

           Claim 10's ''an adaptation strategy definition interface;'' is anticipated by Grumberg, et al., page 84, fifth full paragraph, where it recites:

We first present a method for converting the ordering learning task into a concept learning problem. The concept is the set of all ordered variable pairs that are in the “right” order. The examples are ordered pairs of variables of a given training model. We show a statistical method for tagging examples based on evaluated training orders and present a set of variable-pair features. The result is a standard concept learning problem. We apply decision tree learning to generate a decision tree for each training model. When used for an unseen model, we combine the trees and generate a partial order which is used for generating the required order. We also present an extension of the algorithm which learns context-based precedence relations.

           Claim 10's ''an adaptation injection module to integrate an adaptation strategy representation with the selection of nodes to generate a multimodal knowledge representation;'' is anticipated by Grumberg, et al., page 83, third full paragraph, where it recites:

Our algorithm was integrated with SMV, which is one of the most widely used verification systems. Preliminary empirical evaluation of our methodology, using real benchmark models, shows performance that is better than random ordering and is competitive with existing algorithms that use expert knowledge. We believe that in sub-domains of models (alu, caches, etc.) our system will prove even more valuable. This is because it features the ability to learn sub-domain knowledge, something that no other ordering algorithm does.

           Claim 10's ''a query engine to traverse the selection of nodes in response to a user query; and'' is anticipated by Grumberg, et al., page 100, third full paragraph, where it recites:

We use instead a simple greedy algorithm to solve the problem. All the constraints (edges) are gathered into a list and sorted in a decreasing order according to their weights (i.e., their confidence). A graph is initialized to hold only the variable vertices. The list of edges is then traversed and each edge is added if it does not close a cycle.

           Claim 10's ''an adaptation agent to perform an adaptation on the selection of nodes, wherein the knowledge dashboard updates the knowledge representation based on user feedback to a result generated in response to the user query.'' is anticipated by Grumberg, et al., page 83, second full paragraph, where it recites:

We propose an alternative approach in which the variable ordering algorithm gains “ordering experience” from training models and uses the learned knowledge for finding good orders. Our methodology is based on offline learning of pair precedence classifiers from training models, that is, learning which variable pair permutation is more likely to lead to a good order. For each training model, a number of training sequences are evaluated. Every training model variable pair permutation is then tagged based on its performance on the evaluated orders. The tagged permutations are then passed through a feature extractor and are given as examples to a classifier creation algorithm. Given a model for which an order is requested, the ordering algorithm consults each precedence classifier and constructs a pair precedence table which is used to create the order.

Claim 11
           Claim 11's ''The apparatus of claim 10, further comprising further comprising a reasoning module to apply reasoning and calculation to the selection of nodes.'' is anticipated by Grumberg, et al., page 83, second full paragraph, where it recites:

We propose an alternative approach in which the variable ordering algorithm gains “ordering experience” from training models and uses the learned knowledge for finding good orders. Our methodology is based on offline learning of pair precedence classifiers from training models, that is, learning which variable pair permutation is more likely to lead to a good order. For each training model, a number of training sequences are evaluated. Every training model variable pair permutation is then tagged based on its performance on the evaluated orders. The tagged permutations are then passed through a feature extractor and are given as examples to a classifier creation algorithm. Given a model for which an order is requested, the ordering algorithm consults each precedence classifier and constructs a pair precedence table which is used to create the order.

Claim 12
           Claim 12's ''The apparatus of claim 10, wherein the knowledge dashboard presents the graphical visualization and a graphical visualization to a user.'' is anticipated by Grumberg, et al., page 83, second full paragraph, where it recites:

We propose an alternative approach in which the variable ordering algorithm gains “ordering experience” from training models and uses the learned knowledge for finding good orders. Our methodology is based on offline learning of pair precedence classifiers from training models, that is, learning which variable pair permutation is more likely to lead to a good order. For each training model, a number of training sequences are evaluated. Every training model variable pair permutation is then tagged based on its performance on the evaluated orders. The tagged permutations are then passed through a feature extractor and are given as examples to a classifier creation algorithm. Given a model for which an order is requested, the ordering algorithm consults each precedence classifier and constructs a pair precedence table which is used to create the order.

Claim 13
           Claim 13's ''The apparatus of claim 10, wherein the knowledge dashboard receives an adaptation strategy from user input.'' is anticipated by Grumberg, et al., page 83, second full paragraph, where it recites:

We propose an alternative approach in which the variable ordering algorithm gains “ordering experience” from training models and uses the learned knowledge for finding good orders. Our methodology is based on offline learning of pair precedence classifiers from training models, that is, learning which variable pair permutation is more likely to lead to a good order. For each training model, a number of training sequences are evaluated. Every training model variable pair permutation is then tagged based on its performance on the evaluated orders. The tagged permutations are then passed through a feature extractor and are given as examples to a classifier creation algorithm. Given a model for which an order is requested, the ordering algorithm consults each precedence classifier and constructs a pair precedence table which is used to create the order.

Claim 14
           Claim 14's ''The apparatus of claim 10, wherein the knowledge dashboard outputs the result to a user.'' is anticipated by Grumberg, et al., page 83, second full paragraph, where it recites:

We propose an alternative approach in which the variable ordering algorithm gains “ordering experience” from training models and uses the learned knowledge for finding good orders. Our methodology is based on offline learning of pair precedence classifiers from training models, that is, learning which variable pair permutation is more likely to lead to a good order. For each training model, a number of training sequences are evaluated. Every training model variable pair permutation is then tagged based on its performance on the evaluated orders. The tagged permutations are then passed through a feature extractor and are given as examples to a classifier creation algorithm. Given a model for which an order is requested, the ordering algorithm consults each precedence classifier and constructs a pair precedence table which is used to create the order.

Claim 15
           Claim 15's ''The apparatus of claim 10, wherein updating the knowledge representation includes using knowledge endpoints.'' is anticipated by Grumberg, et al., page 100, third full paragraph, where it recites:

We use instead a simple greedy algorithm to solve the problem. All the constraints (edges) are gathered into a list and sorted in a decreasing order according to their weights (i.e., their confidence). A graph is initialized to hold only the variable vertices. The list of edges is then traversed and each edge is added if it does not close a cycle.

Claim 16
           Claim 16's ''The apparatus of claim 10, wherein a node of the selection of nodes represents at least one of: a concept, a content, and a software artifact.'' is anticipated by Grumberg, et al., page 100, third full paragraph, where it recites:

We use instead a simple greedy algorithm to solve the problem. All the constraints (edges) are gathered into a list and sorted in a decreasing order according to their weights (i.e., their confidence). A graph is initialized to hold only the variable vertices. The list of edges is then traversed and each edge is added if it does not close a cycle.

Claim 17
           Claim 17's ''The apparatus of claim 10, wherein the adaptation strategy is defined by at least one of: a moment an adaptation may occur, a rule of the adaptation should be performed, a user profile parameter, a platform characteristic, an environmental detail, and a reasoning and calculation result.'' is anticipated by Grumberg, et al., page 100, third full paragraph, where it recites:

We use instead a simple greedy algorithm to solve the problem. All the constraints (edges) are gathered into a list and sorted in a decreasing order according to their weights (i.e., their confidence). A graph is initialized to hold only the variable vertices. The list of edges is then traversed and each edge is added if it does not close a cycle.

Claim 18
           Claim 18's ''prompt a selection of nodes in a graphical visualization;'' is anticipated by Grumberg, et al., page 83, second full paragraph, where it recites:

We propose an alternative approach in which the variable ordering algorithm gains “ordering experience” from training models and uses the learned knowledge for finding good orders. Our methodology is based on offline learning of pair precedence classifiers from training models, that is, learning which variable pair permutation is more likely to lead to a good order. For each training model, a number of training sequences are evaluated. Every training model variable pair permutation is then tagged based on its performance on the evaluated orders. The tagged permutations are then passed through a feature extractor and are given as examples to a classifier creation algorithm. Given a model for which an order is requested, the ordering algorithm consults each precedence classifier and constructs a pair precedence table which is used to create the order.

	Further, it is anticipated by Grumberg, et al., page 84, fifth full paragraph, where it recites:

We first present a method for converting the ordering learning task into a concept learning problem. The concept is the set of all ordered variable pairs that are in the “right” order. The examples are ordered pairs of variables of a given training model. We show a statistical method for tagging examples based on evaluated training orders and present a set of variable-pair features. The result is a standard concept learning problem. We apply decision tree learning to generate a decision tree for each training model. When used for an unseen model, we combine the trees and generate a partial order which is used for generating the required order. We also present an extension of the algorithm which learns context-based precedence relations.

           Claim 18's ''define an adaptation strategy;'' is anticipated by Grumberg, et al., page 83, second full paragraph, where it recites:

We propose an alternative approach in which the variable ordering algorithm gains “ordering experience” from training models and uses the learned knowledge for finding good orders. Our methodology is based on offline learning of pair precedence classifiers from training models, that is, learning which variable pair permutation is more likely to lead to a good order. For each training model, a number of training sequences are evaluated. Every training model variable pair permutation is then tagged based on its performance on the evaluated orders. The tagged permutations are then passed through a feature extractor and are given as examples to a classifier creation algorithm. Given a model for which an order is requested, the ordering algorithm consults each precedence classifier and constructs a pair precedence table which is used to create the order.

           Claim 18's ''integrate an adaptation strategy representation with the selection of nodes to generate a multimodal knowledge representation;'' is anticipated by Grumberg, et al., page 83, third full paragraph, where it recites:

Our algorithm was integrated with SMV, which is one of the most widely used verification systems. Preliminary empirical evaluation of our methodology, using real benchmark models, shows performance that is better than random ordering and is competitive with existing algorithms that use expert knowledge. We believe that in sub-domains of models (alu, caches, etc.) our system will prove even more valuable. This is because it features the ability to learn sub-domain knowledge, something that no other ordering algorithm does.

           Claim 18's ''traverse the selection of nodes in response to a user query;'' is anticipated by Grumberg, et al., page 100, third full paragraph, where it recites:

We use instead a simple greedy algorithm to solve the problem. All the constraints (edges) are gathered into a list and sorted in a decreasing order according to their weights (i.e., their confidence). A graph is initialized to hold only the variable vertices. The list of edges is then traversed and each edge is added if it does not close a cycle.

           Claim 18's ''perform an adaptation on the selection of nodes; and'' is anticipated by Grumberg, et al., page 83, second full paragraph, where it recites:

We propose an alternative approach in which the variable ordering algorithm gains “ordering experience” from training models and uses the learned knowledge for finding good orders. Our methodology is based on offline learning of pair precedence classifiers from training models, that is, learning which variable pair permutation is more likely to lead to a good order. For each training model, a number of training sequences are evaluated. Every training model variable pair permutation is then tagged based on its performance on the evaluated orders. The tagged permutations are then passed through a feature extractor and are given as examples to a classifier creation algorithm. Given a model for which an order is requested, the ordering algorithm consults each precedence classifier and constructs a pair precedence table which is used to create the order.

           Claim 18's ''update the knowledge representation based on user feedback to a result generated in response to the user query.'' is anticipated by Grumberg, et al., page 90, second full paragraph, where it recites:

2.3.2 Graph Evaluation Algorithms

Graph evaluation algorithms use the model graph to evaluate the model variables and to perform guided search based on their evaluation values. Minato et al. (1990) propagate values backward through the graph, starting from vertices with no out edges, whose value is set to 1. In vertices of boolean operations, the values on the out edges are summed and the value obtained is divided equally between the in edges. This is done recursively until a vertex of a variable is reached. At variable vertices the propagated values are accumulated as the variable evaluation value. The order is constructed by iteratively adding the variable with the highest value, removing it from the graph, and updating the values.

Claim 19
           Claim 19's ''The computer program product of claim 18, wherein the adaptation strategy is defined by at least one of: a moment an adaptation may occur, a rule of the adaptation should be performed, a user profile parameter, a platform characteristic, an environmental detail, and a reasoning and calculation result.'' is anticipated by Grumberg, et al., page 100, third full paragraph, where it recites:

We use instead a simple greedy algorithm to solve the problem. All the constraints (edges) are gathered into a list and sorted in a decreasing order according to their weights (i.e., their confidence). A graph is initialized to hold only the variable vertices. The list of edges is then traversed and each edge is added if it does not close a cycle.

Claim 20
           Claim 20's ''The computer program product of claim 18, wherein the computer-readable program code is executable by the one or more computer processors to output the result to a user.'' is anticipated by Grumberg, et al., page 106, last full paragraph, where it recites:

4.5.2 Pair Precedence Ordering with Context Precedence Filtering

The ordering algorithm uses the pair precedence table in the same way as the PPO algorithm. However, it was often found to be the case that the PPO algorithm had several minimal variables, even after employing the maximal fanout filter. We use the context-based precedence table to further reduce the size of the set of minimal elements. We use the variables in the already ordered sequence as context variables and look at their associated tables. If the set of minimal elements contains a pair of variables constrained as vj ≺ vk in one of the tables, we eliminate vk from the set. Figure 12 lists the code which when added to the PPO algorithm, accepts a variable set Vadd (from which we previously selected randomly), and returns one variable. We call the new algorithm PPOCPF . Figure 13 lists the selection of vadd in PPOCPF .




Conclusion
	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

	If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

	If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

	Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
25 AUG 2022